Citation Nr: 0719149	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran had active service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals on 
appeal from a January 2004 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Oakland, California, that denied entitlement to the benefit 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the record reflects that the veteran has been 
given a diagnosis of PTSD by competent medical specialists.  
In support of his claim, the veteran has also submitted a 
letter in which he identifies certain in-service stressors 
for the PTSD.  Specifically, he reports being subjected to 
explosions, helicopter crashes, and amphibious assaults.

The veteran states that he was exposed to certain stressors 
while serving aboard the USS Mt. McKinley or the USS Estes 
between 1966 and 1968 while in Coronado, California and while 
in Vietnam.  VA requested information from the National 
Personnel Records Center (NPRC) which indicated that the 
veteran's unit, though not identified, was credited with 
Vietnam Service from February to May of 1968.  This 
information provides a sufficiently specific time-frame of 
service and further research is therefore warranted.  The 
Board also notes that the NPRC response referred to personnel 
records; however, these records are not present in the claims 
folder.  Personnel records may contain evidence that verifies 
the stressor events and therefore should be obtained and 
reviewed.

The records do not indicate an attempt by the RO to obtain 
stressor verification from the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Pursuant to the ruling in 
Daye v. Nicholson, No. 05-2745 (U.S. Vet. App. November 22, 
2006), an attempt at obtaining stressor verification by the 
VA must be made.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.	VA should again request from the 
veteran a comprehensive and detailed 
statement regarding the stressor(s) to 
which he alleges he was exposed to 
while in service.  The veteran should 
be asked to provide dates, places, 
description of events, names and other 
identifying information concerning any 
other individuals involved in the 
events.  The veteran should be 
specifically asked to indicate whether 
he was on the USS Mt. McKinley or USS 
Estes during the months of March and 
April of 1968.  The veteran is to be 
informed that failure to respond or any 
incomplete response may result in 
denial of the claim.

2.	Regardless of whether the veteran 
responds to the requests set forth in 
the preceding paragraphs, the RO must 
prepare a written summary of all the 
stressors claimed by the veteran that 
lead to the onset of his PTSD, using 
any and all information regarding his 
claimed stressor(s) previously provided 
by him.

3.	VA should attempt to verify the 
veteran's claimed stressors through 
official channels, and in particular, 
any unit history or operational 
report/lessons learned documents 
describing the activities of the USS 
Estes and USS Mt. McKinley, during the 
period from March 1968 to April 1968.  
VA should obtain the personnel records 
that were identified and reviewed by 
the NPRC. 

4.	Thereafter, a summary of the records, 
copies of the veteran's DD Form 214, 
his personnel records, and a copy of 
this REMAND should be sent to JSRRC, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802, for verification of 
stressors.  That agency should be asked 
to provide any information that might 
corroborate any reported stressors 
including any information pertaining to 
activities of the veteran's unit during 
the specified time periods.  If the 
JSRRC is unable to provide information 
regarding any of the stressors alleged 
by the veteran they should provide 
specific notation of that fact.

5.	If, and only if, credible supporting 
evidence of an in-service stressor is 
shown, VA should arrange for the 
veteran to be examined by a physician 
with knowledge in psychiatry.  VA 
should specify for the examiner the 
stressors, which it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events are to be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examination 
report should reflect a review of 
pertinent material in the claims 
folder.  If the examiner believes that 
PTSD is an appropriate diagnosis, he or 
she should comment explicitly on 
whether there is a link between any 
verified stressor or stressors and any 
current diagnosis of PTSD.  The report 
should be included in the claims 
folder.

6.	After completing any additional 
development deemed necessary, VA should 
once again review the record and 
readjudicate the claim for entitlement 
to service connection for PTSD on the 
basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative must be provided with a 
supplemental statement of the case and 
be given an opportunity for response.  
Then the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


